Citation Nr: 1619184	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post stent placement, prior to May 26, 2010.

2.  Entitlement to a rating in excess of 300 percent for coronary artery disease, status post stent placement, beginning May 26, 2010.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an abdominal aortic aneurysm.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus. 

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus. 
7.  Entitlement to an effective date prior to June 26, 2006, for the award of service connection for coronary artery disease, status post stent placement.  

8.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, August 2012, September 2013, and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board acknowledges that the issue of entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD), has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on these issues.  A claim for service connection for asthma was denied in a May 2015 rating decision and a statement of the case was issued in September 2015.  Although a substantive appeal was not received from the Veteran, the RO informed the Veteran in an April 2016 letter that his claim for service connection for asthma was still on appeal.  The Board therefore finds that VA has waived the requirement of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Additionally, the Veteran contends that service connection is warranted for another chronic respiratory condition diagnosed as COPD.  The issue on appeal is therefore properly characterized as entitlement to service connection for a respiratory disability, to include asthma and COPD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  As such, the Board will not accept jurisdiction over the claim at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The issues of entitlement to increased ratings for coronary artery disease, posttraumatic stress disorder (PTSD), entitlement to service connection for an abdominal aortic aneurysm on the merits, and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU), are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for an abdominal aortic aneurysm was initially denied in unappealed May 2010 rating decision.  

2.  The evidence received since the May 2010 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's peripheral neuropathy of the bilateral upper extremities is related to service-connected diabetes mellitus. 

4.  The Veteran's peripheral neuropathy of the bilateral lower extremities is related to service-connected diabetes mellitus. 

5.  Service connection for coronary artery disease, status post stent placement, was granted in a November 2010 rating decision effective June 26, 2006, the date the Veteran submitted an informal claim for compensation. 

6.  No communication or medical record prior to June 26, 2006, may be interpreted as a formal or informal claim of entitlement to service connection for ischemic heart disease.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for entitlement to service connection for an abdominal aortic aneurysm is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for an effective date prior to June 26, 2006, for the grant of service connection for coronary artery disease, status post stent placement, are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 3.816 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Claim to Reopen

The claim for entitlement to service connection for an abdominal aortic aneurysm was initially adjudicated in a May 2010 rating decision.  At that time, the RO found that the evidence did not establish a link between the diagnosed aortic aneurysm and active duty service.  The Veteran did not appeal the May 2010 denial of the claim and the rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).

A claim which has been finally denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that a claim shall be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the May 2010 rating decision includes the Veteran's statements and December 2015 hearing testimony linking his abdominal aortic aneurysm to service-connected coronary artery disease.  The record also contains an October 2013 letter from the Veteran's private cardiologist attributing the aortic aneurysm to atherosclerosis.  This lay and medical evidence is new as it was not of record at the time of the May 2010 rating decision, and is material as it relates to an element of the claim and a theory of entitlement that was not previously established-a nexus between the claimed abdominal aortic aneurysm and service-connected coronary artery disease.  The Board finds that the evidence is new and material, and therefore, the claim for entitlement to service connection for an abdominal aortic aneurysm is reopened.  The reopened claim is addressed in the Remand section below.

Service Connection Claims

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In this case, the Veteran contends that service connection is warranted for peripheral neuropathy of the bilateral upper and lower extremities due to service-connected diabetes mellitus.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

The record establishes the presence of peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran demonstrated decreased sensation in the bilateral lower extremities during a diabetic foot examination at the VA Medical Center (VAMC) in June 2012.  A September 2012 VA nerve conduction study also demonstrated the presence of bilateral upper extremity neurological abnormalities.  Peripheral neuropathy of the bilateral upper and lower extremities was diagnosed upon VA examinations in November 2012 and June 2013, and the Veteran has received consistent treatment for these disorders at the VAMC.  

The evidence stablishes that the Veteran's peripheral neuropathy is due to service-connected diabetes mellitus.  The Veteran was diagnosed with diabetes mellitus in March 2012, based on elevated blood sugar levels during a private hospital admission.  He first complained of tingling and numbness in his fingers and toes in August 2012, to his VA primary care physician.  Peripheral neuropathy was diagnosed shortly thereafter and VA clinical records consistently characterize the Veteran's disability as diabetic neuropathy.  In April 2013, a VA podiatrist specifically found that the Veteran's neuropathy was more than likely due to diabetes.  A June 2013 VA examiner also diagnosed diabetic sensory-motor peripheral neuropathy of the bilateral upper and lower extremities.  Although the record contains a medical opinion against the claim from a November 2012 VA examiner, the Board finds that the preponderance of the evidence weighs in favor of a link between the claimed neuropathy and service-connected diabetes mellitus, and service connection for peripheral neuropathy of the bilateral upper and lower extremities, as secondary to the Veteran's service-connected diabetes mellitus is warranted.  

Earlier Effective Date Claim

Entitlement to service connection for coronary artery disease, status post stent placement, was awarded in a November 2010 rating decision on appeal.  An initial staged rating was assigned, with a 10 percent rating effective from June 26, 2006, and a 30 percent rating effective from May 26, 2010.  The Veteran contends that an effective date earlier than June 26, 2006 is warranted for the award of service connection for heart disease as the disability has been present since 2003. 

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

In this case, the November 2010 award of service connection for coronary artery disease was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents, effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  

Effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case.  Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2) and are any "disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991...other than chloracne."  Ischemic heart disease is included in the diseases covered by 38 C.F.R. § 3.816 and the final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).  As noted above, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e) effective August 31, 2010.  

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to June 26, 2010 (the date identified by the RO as the first receipt of a claim for heart disease), or whether VA denied compensation for ischemic heart disease with consideration of the effective date of the liberalizing law of August 31, 2010.

Review of the claims file clearly establishes that VA did not deny a claim for compensation for ischemic heart disease between May 3, 1989 and August 31, 2010, the effective date of the liberalizing law adding the disability to 38 C.F.R. § 3.309(e).  The Board must therefore determine whether a claim for ischemic heart disease was received prior to June 26, 2010.  Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

The Veteran did not file a claim for entitlement to service connection for ischemic heart disease prior to June 26, 2006.  On that date, he submitted a form authorizing VA to request copies of private medical records on his behalf in support of a claim for service connection for a throat condition filed in April 2006.  On the authorization form, the Veteran included information for private health care providers who had performed cardiac evaluations and cardiac stent placement.  This form was interpreted by the RO as an informal claim for service connection for a cardiac disability and was the basis for the assignment of a June 26, 2006 effective date for the award of service connection for coronary artery disease in the November 2010 rating decision.  

No communication or medical record dated prior to June 26, 2006 may be interpreted as a formal or informal claim of entitlement to service connection for ischemic heart disease.  On his December 2010 notice of disagreement, the Veteran reported that he filed an earlier claim for service connection for heart disease in 2003-the year he was first diagnosed with coronary artery disease and underwent cardiac stent placement surgery.  He later denied filing an earlier claim at a December 2015 hearing before the Board and at an April 2013 hearing before the RO.  In any event, the claims file does not contain any indication that a claim for ishemic heart disease was filed prior to June 26, 2006.  The record contains private medical records documenting treatment for coronary artery disease since January 2003, but these records were not submitted until years later, after receipt of the June 2006 informal claim for service connection.  Additionally, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Therefore, any private treatment records dated before June 2006 cannot serve as the basis for an earlier effective date for the award of service connection.  

As the Veteran did not file a claim for service-connected compensation for ischemic heart disease prior to June 26, 2006, he is already in receipt of the earliest possible effective date for the award of service connection.  As detailed above, 38 C.F.R. § 3.816 (and the more general provision governing the assignment of effective dates for service connection, 38 C.F.R. § 3.400(b)(2)(i)), provides for an effective date that is the later of the date such claim was received by VA or the date the disability arose.  There is no legal basis for an effective date earlier than June 26, 2006 for the award of service connection for coronary artery disease, status post stent placement, and the claim must be denied.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an abdominal aortic aneurysm is reopened, and to this extent only the appeal is granted. 

Service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to service-connected diabetes mellitus, is granted. 

Service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus, is granted. 

An effective date prior to June 26, 2006, for the award of service connection for coronary artery disease, status post stent placement, is denied.  


REMAND

Additional development is necessary before a decision may be rendered with respect to the remaining claims on appeal.  The Board finds that efforts must be made to obtain records of additional VA treatment and records of private treatment scanned into VA's online medical records system.  VA examinations are also necessary to determine the current severity of the service-connected heart and psychiatric conditions and the nature and etiology of the claimed abdominal aortic aneurysm.  Finally, the claim for entitlement to TDIU is inextricably intertwined with the increased rating and service connection claims the Board is remanding; therefore, a decision cannot be rendered on the TDIU claim at this time and it is also remanded.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include records from the Veteran's private cardiologist dated after March 2013, as well as records from the Roanoke Vet Center.  

Regardless of the Veteran's response, the RO must obtain copies of the Veteran's complete treatment records from the Salem VAMC, including the Lynchburg Community-Based Outpatient Clinic, dated from November 5, 2015 to the present, and associate the records with the claims file.

The RO must also obtain copies of the Veteran's private treatment records from a March 2012 admission to Lynchburg General Hospital and from his private cardiologist, scanned into the VAMC's Vista Imaging system on March 21, 2012 and January 23, 2015, respectively.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Then, the Veteran must be afforded a VA examination to determine the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  

After reviewing the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must identify all manifestations of the service-connected PTSD.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  

The examiner must also provide an opinion concerning the current degree of social and occupational impairment due to PTSD.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded a VA examination to determine the severity of his coronary artery disease.  The claims file must be made available to and reviewed by the examiner.  After conducting any necessary testing, to include an electrocardiogram, an echocardiogram, and/or chest x-ray, the examiner must determine whether the Veteran's service-connected coronary artery disease manifests the following:

a)  Congestive heart failure;

b)  The approximate level of metabolic equivalents (METs) where the Veteran experiences dyspnea, fatigue, angina, dizziness, and syncope;

c)  Evidence of cardiac hypertrophy or dilation during testing; and,

d)  Left ventricular dysfunction and the approximate percentage of ejection fraction.

4.  The Veteran must be afforded a VA examination to determine whether an abdominal aortic aneurysm is related to service-connected coronary artery disease.  The claims file must be made available to and reviewed by the examiner.  After reviewing the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must determine whether an abdominal aortic aneurysm is caused or aggravated by service-connected coronary artery disease.   

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


